Citation Nr: 0915622	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a separate rating for lumbar radiculopathy of 
both lower extremities, associated with service-connected 
traumatic arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1991 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005, 
denying service connection for depression and a September 
2005 rating decision, denying a separate rating for lumbar 
radiculopathy associated with service-connected traumatic 
arthritis by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In October 2007, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The Veteran testified at a personal hearing before the 
undersigned, sitting at the RO in May 2007 and a personal 
hearing before a Decision Review Officer, sitting at the RO 
in March 2006.  Transcripts of these hearings are associated 
with the claims file.

The Board observes that a timely appeal was also filed by the 
Veteran with regard to a claim for service connection for 
depression.  The claim was remanded by the Board in October 
2007 and granted in a December 2008 rating decision.  As this 
action was a grant of the full benefit sought on appeal, the 
issue is no longer before the Board.


FINDING OF FACT

Service-connected traumatic arthritis with radiculopathy is 
not productive of a neurological disorder of the lower 
extremities that is shown by objective findings.
.




CONCLUSION OF LAW

The criteria for a separate rating for lumbar radiculopathy 
of the lower extremities, associated with service-connected 
traumatic arthritis, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5242, 
4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that, in Pelegrini v. Principi, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must request that the claimant provide any evidence in her 
possession that pertains to the claim based upon the contents 
of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 120-21 (2004) 
(Pelegrini).  The requirement of requesting that the claimant 
provide any evidence in her possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to no longer state that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim (the fourth element of 
notice as required under Pelegrini), effective May 30, 
2008).  Thus, any error related to this element is harmless.  
VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in December 2003 
generally related to her rating evaluation for her service-
connected back, prior to the initial unfavorable rating 
decision issued in June 2005.  In March 2006, the Veteran was 
sent notice with regard to the assignment of disability 
ratings and effective dates, and a letter specific to her 
claim for separate ratings for neurological disorders was 
sent in October 2007.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the Veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) and supplemental 
statement of the case (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the Veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, subsequent to the 
October 2007 VCAA letter, the Veteran's claim was 
readjudicated and an SSOC issued in December 2008.  

However, the Board notes that no notice was sent to the 
Veteran that defined the diagnostic codes related to 
neurological disorders.  However, the Board finds no 
prejudice to the Veteran as a result of this omission.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the evidence does not demonstrate 
current neurological disorders associated with the Veteran's 
service-connected disability, any question as to the 
applicable rating criteria is rendered moot.  Moreover, the 
rating criteria under Diagnostic Code 8520 are not met by 
specific test results or measurements so as to require that 
such notice be sent under Vazquez-Flores.

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41 (2008), citing Mayfield, 444 F.3d at 
1333.  Accordingly, the Board finds that further VCAA notice 
is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing her 
with a VA examination.  The Veteran's VA medical records, 
private medical records, and the reports of May 2005, October 
2005, and February 2008 VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of her 
claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of her claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected traumatic arthritis with 
radiculopathy.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board also notes that 
the Court has held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, the Board has considered the 
propriety of staged ratings in assessing the Veteran's 
service-connected disability.

The Veteran's service-connected traumatic arthritis with 
radiculopathy is assigned a 20 percent rating evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  
The Veteran contends that her symptomology warrants a 
separate rating for the radiculopathy she experiences in 
relation to her service-connected traumatic arthritis.  

The Veteran's service-connected traumatic arthritis is 
evaluated as 20 percent disabling under Diagnostic Code 5242 
of the General Rating Formula for Diseases and Injuries of 
the Spine.  Note (1) to the General Formula states that any 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, associated with a 
service-connected spine disability, are to be rated 
separately, under an appropriate diagnostic code. The Board 
notes that the rating assigned for Veteran's musculoskeletal 
symptoms of her service-connected traumatic arthritis, e.g., 
limitation of motion, is not on appeal.  Thus, further 
discussion of the criteria under the General Formula is not 
necessary in this case.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Pertinent to the rating of 
neurological conditions, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. 
§ 4.124a, Note.  Mild incomplete paralysis of the sciatic 
nerve, sciatic radiculitis warrants a 10 percent rating.  
Moderate incomplete paralysis of the sciatic nerve, sciatic 
radiculitis warrants a 20 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Codes 8520-8720.

A May 2005 VA examiner noted the Veteran's complaints of 
radiating pain and parasthesias in her left leg, affecting 
her ability to walk, but found the sensory examination to be 
normal and the Veteran's gait to be normal, albeit slow for 
her age.  An October 2005 VA examiner noted no clear evidence 
of peripheral neuropathy, and stated that the Veteran's signs 
and symptoms at present may be related to excess alcohol 
consumption.  In February 2008, the Veteran was afforded 
another VA examination to identify any diagnosable 
neurological disorder related to her service-connected 
traumatic arthritis.  At this examination, the Veteran had 
nonspecific complaints of pain, discomfort, and numbness, 
particularly in the left leg.  The examiner found no muscle 
atrophy or focal weakness and noted that primary sensation 
showed no abnormality consistent with peripheral nerve or 
nerve root impairment.  Tendon reflexes were symmetric with 
no pathology.  The examiner concluded that there was no clear 
evidence of neuropathy or radiculopathy in the Veteran's 
case.  

The Board notes that the same VA examiner conducted both of 
these examinations, but, contrary to the Veteran's concerns, 
finds no basis to find the February 2008 VA examination 
report to be inadequate due to this fact.  In support of this 
conclusion, the Board notes that VA treatment records 
relating complaints of radiculopathy, numbness, and tingling 
in the lower extremities are also in the record.  
Additionally, December 2007 and March 2008 records show 
steady gait and ambulation without assistance.  Most 
recently, in December 2008, she reported parasthesias, but 
denied bowel and bladder complaints.  No diagnosis of a 
neurological disorder has been assigned.  Radiculopathy in 
this case represents the Veteran's general complaints with 
respect to her legs and radiating pain, but is not in itself 
a diagnosis.  Thus, the examiner's findings were not 
inconsistent with the findings related in the Veteran's 
treatment records, and the Board concludes that the February 
2008 VA examination report to be adequate.

Accordingly, based on the above, the Board finds that 
separate ratings for radiculopathy of the lower extremities 
are not warranted.  There is no medical evidence of record 
establishing that the Veteran has a diagnosed neurological 
disorder associated with her service-connected traumatic 
arthritis that is based on objective findings.  The Board has 
considered the Veteran's own statements in relation to her 
symptoms and the existence of a neurological disorder.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
medical evidence relating objective findings leading to a 
diagnosis of a neurological disorder of the lower 
extremities, a separate rating for the Veteran's 
radiculopathy is not warranted in this case.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to separate 
ratings for radiculopathy of the lower extremities.  
Therefore, her claim must be denied.

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, as the Veteran's neurological 
symptoms are not manifestations of an objectively diagnosed 
disorder, there is no basis for further consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).    Neurological manifestations are 
contemplated under the rating schedule, and the simple fact 
that the Veteran's symptoms are not reflective of a diagnosed 
neurological disorder so that a separate rating may be 
assigned does not warrant consideration of an extraschedular 
rating for her symptoms.  The Board acknowledges that the 
Veteran is unemployed; however, as the Board has not 
determined that the rating criteria are inadequate, an 
extraschedular referral due to this factor is not necessary.  


ORDER

Separate ratings for radiculopathy of the lower extremities 
are denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


